09/28/2022



                                                                                                  Case Number: DA 22-0084


 1

 2                IN THE SUPREME COURT OF THE STATE OF MONTANA
 3

 4
     BILLY LEE HENDERSON, III,                             Cause No. DA 22-0084
 5                   Appellant / Defendant,
            -vs-
 6                                                         ORDER GRANTING EXTENSION
 7   STATE OF MONTANA,
                    Appellee / Plaintiff.
 8
                  Upon Appellant / Defendant’s foregoing motion and good cause appearing
 9
           therefor;
10                IT IS HEREBY ORDERED that Appellant / Defendant is granted an extension of
11         time for the filing of Appellant’s reply brief, from the current deadline of October 3, 2022

12         to the date of October 11, 2022.
                  No further extensions will be granted.
13

14

15   CC:   Stevenson Law Office
           Montana Attorney General
16

17

18

19

20

21

22

23

24

25                                                                                     Electronically signed by:
                                                                                             Mike McGrath
                                                                                Chief Justice, Montana Supreme Court
                                                                                         September 28 2022